Citation Nr: 0423160	
Decision Date: 08/23/04    Archive Date: 09/01/04	

DOCKET NO.  97-13 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cervical 
syringomyelia, C4-5, C7-T1 disc bulging with involvement of 
both hands.  

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for scoliosis.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
February 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The Board remanded the appeal in June 2003.  

A June 2002 REMAND by the Board indicated that an April 2002 
statement of the veteran's representative referred to 
entitlement to nonservice-connected pension benefits.  This 
issue is referred to the RO for appropriate consideration.  
The record does not indicate that the RO has responded to 
this referral, and this issue is again referred for 
appropriate consideration.  


FINDINGS OF FACT

1.  The veteran does not have syringomyelia, C4-5, C6-T1 disc 
bulging with involvement of both hands that is related to 
active service.  

2.  The veteran does not have lumbosacral strain that is 
related to active service.

3.  The veteran's scoliosis clearly and unmistakably 
preexisted service, is congenital in nature, and clearly and 
unmistakably did not increase in severity during service.  

4.  Service connection is in effect for residuals of 
frostbite of the left 2nd and 4th fingertips, evaluated as 
10 percent disabling, and a laceration scar of the posterior 
scalp, evaluated as noncompensably disabling.  The combined 
current rating for service-connected disabilities is 
10 percent. 

5.  The veteran has reported that he last worked in 1995, as 
a machine maintenance worker; he has a high school education.  

6.  Service-connected disabilities do not prevent the veteran 
from engaging in substantial and gainful employment 
compatible with his education and work experience.


CONCLUSIONS OF LAW

1.  Syringomyelia, C4-5, C7-T1 disc bulging with involvement 
of both hands was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  Lumbosacral strain was not incurred in or aggravated 
during active service, or active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303.

3.  Scoliosis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.303, 4.9 (2003).

4.  The criteria for a total disability rating by reason of 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court's decision in Pelegrini II  v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice as required by 
38 U.S.C.A. § 5103(a) must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  

In the present case, substantially complete applications were 
received in December 1996 and May 1997.  Thereafter, in 
rating decisions, dated in January 1997, and February 1999, 
the claims were denied.  Only after these decisions were 
promulgated did the AOJ, in February and December 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by the VA, and 
the need for the claimant to submit any evidence in his 
possession that pertains to the claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notices provided to the appellant were not given prior 
to the first AOJ adjudications of the claims, the notices 
were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notices has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant has appeared for a hearing at the 
RO.  The statements of the case and supplemental statements 
of the case advised the veteran of the laws and regulations 
pertaining to his claims.  These documents informed him of 
the evidence of record, and explained the reasons and bases 
for denial of his claims.  He has been afforded multiple VA 
examinations and treatment records have been obtained.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the appellant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA notice have been fully satisfied 
and, as discussed above, the timing of the notice has not 
been prejudicial error to the appellant in this case.  

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered, or disease 
contracted in line of duty, or for aggravation of a 
pre-existing injury suffered, or disease contracted in line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110.  

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 2002).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during wartime service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  

Congenital defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (2003).

Syringomyelia

Service medical records are silent for any complaint, 
finding, or treatment with respect to syringomyelia, C4-5, 
C7-T1 disc bulging.  The report of the veteran's January 1971 
service separation examination does not reflect any pertinent 
abnormality.  

October 1996 VA treatment records indicate a diagnosis of 
cervical syringomyelia and C4-5, C7-T1 disease.  A 
February 1997 VA hospital discharge summary reflects a 
diagnosis of cervical canal stenosis.  The veteran underwent 
a C5 corpectomy with fusion.  

The report of a November 2000 VA neurology examination 
reflects diagnoses including severe motor and sensory deficit 
involving the left upper extremity due to a combination of 
polyradiculopathy involving myotome C5 through T1 on the 
left, left ulnar entrapment neuropathy, and left medial 
carpal entrapment neuropathy.  

The report of a November 2002 VA neurology examination 
reflects diagnoses including severe motor and sensory deficit 
involving the left upper extremity due to polyradiculopathy 
involving myotome C5 through T1 on the left side, left ulnar 
entrapment neuropathy, and medial carpal tunnel entrapment 
neuropathy.  It was the examiner's opinion that this 
disability was not related to any injury the veteran 
sustained while in the military.  It was the examiner's 
opinion that the veteran did not have cervical syringomyelia.  
This examiner had reviewed the veteran's complete claims file 
and medical record.  The Board will accord this opinion very 
large probative weight because of the detailed nature of the 
opinion and explanation, as well as the examiner's review of 
the veteran's medical record.  

The October 1996 VA treatment records reflecting a diagnosis 
of cervical syringomyelia will be accorded medium probative 
weight because they do not indicate that the author of the 
diagnosis had access to the veteran's complete medical 
records at the time the diagnosis was made.  Further, they do 
not reflect the benefit of the additional medical records, in 
1997, with respect to the surgery on the veteran's cervical 
spine.

On the basis of the above review and analysis of the evidence 
there is evidence of medium probative weight supporting the 
conclusion that the veteran has cervical syringomyelia and 
evidence of very large probative weight that he does not have 
cervical syringomyelia.  Therefore, a preponderance of the 
evidence is against a finding that the veteran currently has 
cervical syringomyelia.  There is no competent medical 
evidence that the veteran has any current disability of the 
cervical spine that is related to his active service, and 
there is competent medical evidence of very large probative 
weight that disability of the cervical spine with involvement 
of both hands is not related to his active service.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran currently has disability of the 
cervical spine, including cervical syringomyelia C4-5, C7-T1 
disc bulging, with involvement of both hands that is related 
to his active service. 

Lumbosacral strain

An August 1970 service medical record reflects that the 
veteran reported that he had injured his back.  He indicated 
that it became sore while marching with a Ruck sack.  The 
impression was lumbosacral strain.  July 1993 service medical 
records indicate that the veteran was seen while on active 
duty.  This is an apparent reference an active duty for 
training time period.  A July 12, 1993, record indicates that 
the veteran complained of lower back pain of a 5-day 
duration.  He indicated that it started hurting after 
driving.  The assessment was lower back spasm.  On July 19, 
1993, the veteran was seen for lumbar pain.  He reported that 
the pain was still present.  The assessment was low back 
strain.

The report of a January 2003 VA orthopedic examination 
reflects that the veteran had functional disability mainly to 
pain and weakness of his low back, due to poor low back 
hygiene.  The examiner indicated that he did not believe that 
lumbosacral strain was the result of the 1970 injury, but was 
a progressive problem due to increase in weight over the past 
several months and sedentary lifestyle.

There is no competent medical evidence that associates the 
onset of any chronic lumbosacral strain with the veteran's 
active service, and there is competent medical evidence that 
associates lumbosacral strain with the veteran's increase in 
weight over the several months prior to January 2003, and the 
veteran's sedentary lifestyle.  Therefore, a preponderance of 
the evidence is against a claim for service connection for 
lumbosacral strain.  

Scoliosis

The report of the veteran's April 1968 service entrance 
examination is silent for complaint, finding or treatment 
with respect to scoliosis.  Reports of October 1970 service 
X-rays indicate that there was a S-type scoliotic deformity 
of the thoracolumbar spine with convexity to the left.  The 
report of a January 1971 service X-ray reflects that there 
was scoliosis of the thoracolumbar spine with convexity to 
the left.  The report of the veteran's January 1971 service 
separation examination indicates that he had scoliosis.  

The report of a January 2003 VA orthopedic examination 
reflects that the veteran had scoliosis that was most likely 
idiopathic and congenital.  The examiner reviewed the 
veteran's medical record and indicated that the scoliosis 
pre-existed the veteran's military service and was a 
congenital problem.  

Although the scoliosis was not noted at the time of the 
veteran's entrance into active service, the record indicates 
that it was first observed by X-ray in October 1970, and 
there is no indication in severity at the time of X-ray in 
November 1971.  Although the veteran is presumed sound, 
except for defects noted at service entrance, the Board 
concludes that the report of the January 2003 VA orthopedic 
examination is clear and unmistakable evidence that the 
veteran's scoliosis pre-existed his active service.  

In this regard, the examiner's review of the veteran's claims 
file, together with thorough examination and complete 
explanation, that is unequivocal in nature, causes the Board 
to conclude that this is clear and unmistakable evidence that 
the veteran's scoliosis did exist at the time of his entrance 
into active service.  Further, all of the competent medical 
evidence indicates that the veteran's scoliosis is 
congenital, and did not increase in severity during his 
active service.  There is competent medical evidence, in the 
form of inservice X-rays that indicates that there was no 
increase in severity of the scoliosis during the veteran's 
active service.  Therefore, because the scoliosis is 
congenital, pre-existed service, and did not increase in 
severity during active service, a preponderance of the 
evidence is against the claim for service connection for 
scoliosis.  

II.  TDIU 

In accordance with 38 C.F.R. § 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Service connection is in effect for residuals of frostbite of 
the left 2nd and 4th fingertips, currently evaluated as 
10 percent disabling, and laceration scar of the posterior 
scalp, currently evaluated as noncompensably disabling.  The 
combined service-connected disability rating is 10 percent.  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only such disability, such disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more, and sufficient disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The veteran's only compensable service-connected disability 
is residuals of frostbite of the left 2nd and 4th fingertips.  
The rating assigned for this evaluation does not meet the 
minimum criteria for assigning a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  The veteran's primary contention is that other 
disabilities, including those disabilities for which service 
connection has been denied herein, interfere with his 
employability.  

The veteran's DD Form 214 reflects that he had 12 years of 
education.  During a November 2000 VA neurology examination, 
the veteran reported that he had last worked five years 
before as a machine maintenance worker.  

With consideration that the veteran's only compensable 
service-connected disability has been evaluated as 10 percent 
disabling, and competent medical evidence indicating that 
this disability only results in some cold sensitivity and 
pain in the digits of the left hand, and does not result in 
severe neurological deficit involving the left upper 
extremity, a preponderance of the evidence establishes that 
the veteran's service-connected disabilities are not of a 
nature and severity, bearing in mind his educational and 
vocational background, to prevent him from obtaining and 
maintaining substantially gainful employment.  He is not 
individually unemployable by reason of service-connected 
disabilities alone, and a total rating for compensation is 
not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.


ORDER

Service connection for syringomyelia, C4-5, C7-T1 disc 
bulging with involvement 


of both hands is denied.

Service connection for lumbosacral strain is denied.  

Service connection for scoliosis is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



